Per Curiam.
The claimant fell from a stepladder early in May, 1928, while engaged in his work. Evidently he regarded the accident of little consequence, for he continued to work that day and the days following until about three weeks later (on May twenty-third). Then, while he was engaged in his work as a carpenter, he became suddenly blind in his right eye. Medical examination disclosed a detached retina. His eye had been bloodshot after the prior accident and there was some pain and some blurring of vision. The difficulty has been to identify the blindness with the earlier accident. It must, of course, depend upon medical testimony. Eminent occulists have been called but none is able to state with reasonable certainty that the source of causation was the fall from the stepladder. Some have eliminated practically every other cause, but, for some unexplained reason, hesitate to express a definite opinion that the origin of the detached retina was in the accident. They say it is “ possible,” but go no further. In the absence of other evidence leading to a reasonable conclusion this is not sufficient. (Matter of McLaughlin v. Curtis-Quillen Co., 223 App. Div. 208; Matter of Metz v. Gallagher, Id. 548.) The finding that the detachment of the retina of the right eye arose naturally and unavoidably from the accident is not sustained by the evidence; and the award should be reversed and the claim remitted, with costs against the State Industrial Board to abide the event. Van Kirk, P. J., Davis, Whitmyer and Hill, JJ., concur; Hasbrouck, J., dissents on the ground that there is testimony in the record that a detachment of the retina could come from *730violent stamping of foot, and the inference follows that it could* come from fall on the buttocks. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.